Exhibit 10.1

 

American Tower Corporation

Notice of Grant of Performance-Based Restricted Stock Units Agreement (U.S.
Employee / Time) ([Position])

American Tower Corporation

ID: 65-0723837

116 Huntington Ave

Boston, MA 02116

Administrator

116 Huntington Avenue 11th Floor

Boston MA United States 02116

Participant Name:

PSU Number:

Plan:

ID:

American Tower Corporation, a Delaware corporation (the “Company”), hereby
grants to the Participant named above (“you”) an award of performance-based
restricted stock units (the “PSUs”) representing the right to receive a number
of shares of Common Stock, par value $0.01 per share (the “Stock”) of the
Company equal to, higher than or lower than (including zero) the number of PSUs
subject to your Target Award (as set forth below) on the terms of this Notice of
Grant of Performance-Based Restricted Stock Units Agreement (this “Agreement”),
subject to your acceptance of this Agreement and the provisions of the American
Tower Corporation 2007 Equity Incentive Plan, as amended from time to time (the
“Plan”).

 

Date of Grant:             , 20     Performance Period: January 1, 20     to
December 31, 20     Target Award:

 

Target AFFO per Share Growth Level AFFO per Share representing growth of     %
over prior year actual AFFO per Share (the “Target AFFO per Share”) Threshold
AFFO per Share Growth Level     % of the Target AFFO per Share Maximum AFFO per
Share Growth Level     % of the Target AFFO per Share

A number of PSUs (which number could be zero) will vest and any underlying
shares will become issuable on the third anniversary of the Date of Grant (the
“Scheduled Vesting Date”), subject to the terms of this Agreement, including but
not limited to Section 3, and the terms of the Plan.

 

 

 

American Tower Corporation Date



--------------------------------------------------------------------------------

By your signature below, you agree with the Company to the terms of this
Agreement.

 

 

 

Participant Date

********************

Alternative (for electronic award administration):

Participant’s Online Acceptance is required through E*TRADE

I understand that I must accept this grant online through my E*TRADE account. By
doing so I acknowledge that I agree with the Company to the terms of this
Agreement, and I intend that by clicking the “Accept” button for this grant
package to have the same force in all respects as my handwritten signature.

 

2



--------------------------------------------------------------------------------

Terms of Performance-Based Restricted Stock Units

1. Plan Incorporated by Reference. The provisions of the Plan are incorporated
into and made a part of this Agreement by this reference. Capitalized terms used
and not otherwise defined in this Agreement have the meanings given to them in
the Plan. The Committee administers the Plan, and its determinations regarding
the interpretation and operation of the Plan and this Agreement are final and
binding. The Board may in its sole discretion at any time terminate or from time
to time modify and amend the Plan as provided therein. You may obtain a copy of
the Plan without charge upon request to the Company’s Human Resources
Department.

2. Grant of Award. The Company has granted to you a total target award of PSUs
set forth on the Notice of Grant (“Target Award”), subject to the terms of this
Agreement and the terms of the Plan. One third of your Target Award will be
eligible to be earned in each year (“Yearly Target Award”) within the three-year
performance period set forth on the Notice of Grant (the “Performance Period”).
The number of PSUs actually earned in respect of any year during the Performance
Period (the “Banked PSUs”) will be determined as set forth in Sections 3 and 6
below. Each Banked PSU represents the right to receive one share of Common Stock
upon vesting and settlement in accordance with the terms of this Agreement.

3. Performance Goals. (i) Subject to Section 3(ii), the Banked PSUs earned in
respect of each year during the Performance Period will be determined based on
the Company’s actual growth in Adjusted Funds From Operations per share (“AFFO
per Share”) (as defined below) in such year against the Performance Goal for
such year set forth below. Growth in AFFO per Share will be determined based on
the AFFO per Share as of last day of the applicable year compared to AFFO per
Share as of the last day of the immediately preceding fiscal year. The Company’s
AFFO per Share for any year will be equal to (x) Adjusted Funds From Operations,
as defined by the Committee on the Date of Grant, as of the last day of the
year, divided by (y) the diluted weighted average of shares of Common Stock
outstanding on the last day of the year. The Threshold, Target and Maximum AFFO
per Share Growth Levels for each year within the Performance Period are set
forth on the Notice of Grant.

Should the Company’s actual AFFO per Share for a year: (i) be below the
Threshold AFFO per Share Growth Level for a year, you will earn 0% of your
Yearly Target Award for such year; (ii) equal to the Threshold AFFO per Share
Growth Level for a year, you will earn 75% of your Yearly Target Award for such
year; (iii) equal to the Target AFFO per Share Growth Level for such year, you
will earn 100% of your Yearly Target Award for such year; or (iv) equal to or
exceed the Maximum AFFO per Share Growth Level for such year, you will earn 200%
of your Yearly Target Award for such year. Should the Company’s actual AFFO per
Share for a year fall between the Threshold AFFO per Share Growth Level and
Target AFFO per Share Growth Level, you will earn an additional 3.5% of your
Yearly Target Award for such year for each 1% of incremental growth above the
Threshold AFFO per Share Growth Level. Should the Company’s actual AFFO per
Share for a year fall between the Target AFFO per Share Growth Level and Maximum
AFFO per Share Growth Level, you will earn an additional 14.25% of your Yearly
Target Award for such year for each 1% of incremental growth above the Target
AFFO per Share Growth Level.

 

3



--------------------------------------------------------------------------------

The Committee will determine the level of achievement against the Performance
Goal for a given year and the Banked PSUs earned by you in respect of such year
of the Performance Period at a reasonably practicable time following the close
of such year but no later than the anniversary of the Date of Grant in the
following year.

Your right to any Banked PSUs earned as set forth in this Section 3(i) in
respect of any year in the Performance Period will remain subject to the vesting
conditions set forth in Section 4 herein.

(ii) Notwithstanding any provision herein to the contrary, in the event of a
Change of Control (as defined below) during the Performance Period, your total
Banked PSUs earned for the Performance Period under this Agreement will be equal
to the sum of (a) Banked PSUs earned in respect of any year prior to the year in
which the Change of Control occurs, (b) a number of PSUs earned for each fiscal
quarter in the year in which the Change of Control occurs completed prior to the
date of the Change of Control determined by multiplying (x) your Yearly Target
Award by (y) the percentage determined under Section 3(i) above using (I) a
measurement period equal to such completed fiscal quarters in lieu of a year and
(II) a prorated Threshold AFFO per Share Growth Level, Target AFFO per Share
Growth Level and Maximum AFFO per Share Growth Level for the year in which the
Change of Control occurs determined by multiplying each such Level by a fraction
the numerator of which is the number of completed fiscal quarters in such year
and the denominator of which is four, (c) a number of PSUs earned for each
fiscal quarter in the year in which the Change of Control occurs not completed
prior to the date of the Change of Control determined by multiplying (x) your
Yearly Target Award by (y) a fraction the numerator of which is the number of
such uncompleted fiscal quarters in such year and the denominator of which is
four, and (d) a number of PSUs earned for each year remaining in the Performance
Period following the year in which the Change of Control occurs equal to your
Yearly Target Award for each such year.

Your right to your total Banked PSUs earned for the Performance Period as set
forth in this Section 3(ii) will remain subject to the vesting conditions set
forth in Section 4 herein.

For purposes of this Agreement, “Change of Control” shall have the meaning set
forth in the Severance Policy – Executive Vice Presidents and Chief Executive
Officer under the American Tower Corporation Severance Plan, as amended from
time to time (the “Severance Plan”).

4. Vesting of PSUs. Subject to Section 6, your total Banked PSUs earned for the
Performance Period will vest and become payable on the Scheduled Vesting Date
stated on the first page of this Agreement, provided you are employed by the
Company or any of its Affiliates on such date and subject to the other terms
hereof. Subject to Sections 6 and 7, within sixty (60) days after the Scheduled
Vesting Date, the Company will deliver to you or your legal representative the
number of shares of Stock underlying your Banked PSUs.

 

4



--------------------------------------------------------------------------------

5. Dividend Equivalents. At the time the Company delivers shares of Stock in
respect of your vested Banked PSUs under Section 4 or Section 6, as applicable,
the Company will also pay you a lump sum cash amount equal to the cash dividends
you would have received had you held such shares of Stock from the Date of Grant
through the date of your receipt of such shares of Stock in settlement of your
Banked PSUs. No interest will accrue on such dividend equivalents. No amounts
will be paid in respect of unearned, unvested or forfeited PSUs.

6. Termination of Employment. (i) Subject to Section 6(ii) below, upon
termination of your employment with the Company and its Affiliates for any
reason prior to the Scheduled Vesting Date, you will forfeit all of your PSUs
awarded under this Agreement (including any Banked PSUs), together with any
accrued dividend equivalents, as of the date of termination and all such PSUs
and accrued dividend equivalents will be canceled for no value.

(ii) Subject to Sections 7 and 8 herein, in the event of (x) your Disability,
(y) death or (z) termination of your employment with the Company and its
Affiliates due to a Qualified Retirement (each, a “Separation Event”) during the
Performance Period, your total Banked PSUs earned for the Performance Period
under this Agreement will be equal to the sum of (a) Banked PSUs earned in
respect of any year prior to the year in which the Separation Event occurs and
(b) in the case of a Qualified Retirement occurring on or after July 1,
Disability or death, a number of PSUs determined by multiplying (x) the number
of Banked PSUs you would have earned in respect of the year in which the
Separation Event occurs calculated under Section 3(i) (or, if applicable, under
Section 3(ii) but not in respect of any year(s) remaining in the Performance
Period following the year in which the Change of Control occurs) by (y) a
fraction the numerator of which is the number of complete months you worked
during such year and the denominator of which is twelve (12). Your total Banked
PSUs earned under this Agreement as set forth in this Section 6(ii) will vest
and become payable to you on the anniversary of the Date of Grant in the year
following the year in which the Separation Event occurs and the Company will
deliver to you or your legal representative the number of shares of Stock
underlying your total Banked PSUs determined under this Section 6(ii) within
sixty (60) days following such time; provided, however, if you are a “specified
employee” as defined in Treasury Regulation Section 1.409A-1(i) or any successor
provision, on the date of your Qualified Retirement, then, irrespective of any
other provision contained in this Agreement, any shares vesting pursuant to a
Qualified Retirement shall be delivered on the first day of the seventh month
following the date of your Qualified Retirement (or, if earlier, the date of
your death). At such time, you will forfeit any unearned PSUs, together with any
accrued dividend equivalents, and all such unearned PSUs and accrued dividend
equivalents will be canceled for no value.

(iii) For purposes of this Agreement, (i) “Qualified Retirement” shall mean that
(a) you have a combined age and years of service with the Company and its
Affiliates of at least 65 years, provided further that you must (I) be at least
55 years old and (II) have a minimum of

 

5



--------------------------------------------------------------------------------

five years of service with the Company and its Affiliates, (b) you experience a
“separation from service” within the meaning set forth in Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder, and (c) you execute a release containing non-compete,
non-solicitation and non-disparagement provisions in a form and with the content
satisfactory to the Company; and (ii) “Disability” shall have the meaning set
forth in Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations promulgated thereunder.

(iv) Authorized leave of absence or absence on military or government service
shall not constitute termination of your employment for this purpose so long as
either (i) such absence is for a period of no more than 90 calendar days or
(ii) your right to re-employment after such absence is guaranteed either by
statute or by contract.

7. Withholding Taxes. The Company shall withhold from issuance in settlement of
your total Banked PSUs the number of shares of Stock (valued at their Fair
Market Value on such vesting date) necessary to satisfy the minimum tax
withholding obligations arising from your receipt of such shares of Stock;
provided, that the Company may permit, at the discretion of the President and
Chief Executive Officer, Chief Financial Officer, or the Executive Vice
President, Chief Administrative Officer and General Counsel, you to pay the
associated tax withholding obligations to the Company in cash (in lieu of the
Company withholding shares of Stock), if you submit a written request therefor
in advance and remit to the Company such payment no later than the date of
delivery of the remaining shares to you in settlement of your total Banked PSUs.
The cash payment of the accrued dividend equivalents is treated as taxable
income and added to the value of the total Banked PSUs. Notwithstanding the
foregoing, tax withholding with respect to the issued shares of Stock and cash
payment of dividend equivalents shall be first applied against the cash payment
of dividend equivalents and, accordingly, may reduce the total number of shares
required to be withheld in order to satisfy the minimum withholding tax
obligation.

8. Termination; Forfeiture. Notwithstanding any other provision of this
Agreement, you shall be obligated to (i) transfer to the Company any shares of
Stock previously issued upon vesting of PSUs and dividend equivalents and
(ii) pay to the Company all gains realized by any person from the disposition of
any such shares if: (I) your employment with the Company or any Affiliate is
terminated for cause or (II) following termination of employment for any reason,
either (A) the Company determines that you engaged in conduct while an employee
that would have justified termination for cause or (B) you violate any
applicable confidentiality or non-competition agreement with the Company or any
Affiliate. Termination for cause means criminal conduct involving a felony in
the U.S. or the equivalent of a felony under the laws of other countries,
material violations of civil law related to your job responsibilities, fraud,
dishonesty, self-dealing, breach of your obligations regarding the Company’s
intellectual property, or willful misconduct that the Committee determines to be
injurious to the Company.

9. Compliance with Law; Lock-Up Agreement. The Company shall not be obligated to
issue any shares of Stock upon vesting of your Banked PSUs unless the Company is
satisfied that

 

6



--------------------------------------------------------------------------------

all requirements of law or any applicable stock exchange in connection therewith
(including without limitation the effective registration or exemption of the
issuance of such shares under the Securities Act of 1933, as amended, and
applicable state securities laws) have been or will be complied with, and the
Committee may impose any restrictions on your rights as it shall deem necessary
or advisable to comply with any such requirements; provided that the Company
will issue such shares on the earliest date at which it reasonably anticipates
that such issuance will not cause such violation. You further agree hereby that,
as a condition to the issuance of shares upon vesting of your Banked PSUs, you
will enter into and perform any underwriter’s lock-up agreement requested by the
Company from time to time in connection with public offerings of the Company’s
securities.

10. Rights as PSU Holder or Stockholder. PSUs are unfunded, unsecured
obligations of the Company. You shall not have any rights under the PSUs until
all conditions that are required to be met in order to issue the underlying
shares of Stock have been satisfied. You shall have no rights as a stockholder
with respect to any shares of Stock covered by the PSUs until the issuance of
such actual shares of Stock.

11. Effect on Your Employment. Neither the adoption, maintenance or operation of
the Plan nor the award of the PSUs and the dividend equivalents with respect to
your Banked PSUs confers upon you any right to continue your employment with the
Company or any Affiliate, nor shall they interfere with the rights of the
Company or any Affiliate to terminate or otherwise change the terms of such
employment or service at any time, including, without limitation, the right to
promote, demote or reassign you from one position to another in the Company or
any Affiliate. Unless the Committee otherwise provides in any case, your
employment with an Affiliate shall be deemed to terminate for purposes of the
Plan when such Affiliate ceases to be an Affiliate of the Company.

12. Nontransferability. You may not assign or transfer the PSUs or any rights
with respect thereto, including without limitation, the dividend equivalents
with respect to the PSUs, except by will or by the laws of descent and
distribution or to the extent expressly permitted in writing by the Committee.

13. Corporate Events. The terms of the PSUs and the dividend equivalents with
respect to the PSUs may be changed without your consent as provided in the Plan
upon a Change of Control or certain other corporate events affecting the
Company. Without limiting the foregoing, the number and kind of shares or other
securities or property issuable upon settlement of the PSUs may be changed, the
vesting schedule may be accelerated, the PSUs may be assumed by another issuer,
or the PSUs may be terminated, as the Committee may consider equitable to the
participants in the Plan and in the best interests of the Company.

14. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the applicable laws of the United States of America
and the law (other than the law governing conflict of law questions) of the
Commonwealth of Massachusetts except to the extent the laws of any other
jurisdiction are mandatorily applicable.

 

7



--------------------------------------------------------------------------------

15. Amendment and Termination of the PSUs. The PSUs and the dividend equivalents
with respect to the PSUs awarded hereunder may be amended or terminated by the
Company with or without your consent, as permitted by the Plan.

 

8